Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 12/14/2021 and 3/16/2020.

Election/Restrictions
Applicant's election with traverse of Group II (Claims 15-16) in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would not create an undue burden as the Examiner examined “the exact same claims” in Application 17/066,453. see Response to Restriction/Election, p. 19. This argument was found persuasive and Examiner apologizes for the oversight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claim 1 recite(s) a method for initiating and hosting an auction for a security comprising: accessing historical trading result data for a first corpus of securities traded on an auction platform; accessing characteristics of the first corpus of securities; assigning liquidity scores to securities in the first corpus of securities at time of auction on the auction platform based on historical trading result data for the first corpus of securities; constructing a first liquidity model representing correlations between characteristics and liquidity scores of securities in the first corpus of securities; during a first time period: accessing characteristics of a first security held by a seller; calculating a first liquidity score of the first security based on characteristics of the first security and the first liquidity model; and assigning a first rule profile to the first security based on the first liquidity score of the first security, the 
	Claim 15 recite(s) a method for initiating and hosting an auction for a security comprising: for each security in a set of securities held by a seller: querying a group of investors affiliated with an auction platform for price talk for the security; and calculating a liquidity score for the security based on a spread of price talk returned by the group of investors for the security; selecting a first security, in the set of securities, based on a first liquidity score of the first security; assigning a first rule profile to the first security based on the first liquidity score of the first security, the first rule profile defining rules for distribution of feedback to bidders during an auction for the first security; initiating an auction for the first security on the auction platform; and  during the auction for the first security on the auction platform: recording a first bid entered by a first bidder at a first time; and distributing feedback for the first bid to the first bidder at approximately the first time according to rules for distribution of feedback specified in the first rule profile.
	Claim 17 recite(s) a method for initiating and hosting an auction for a security comprising: accessing historical trading result data for a corpus of securities traded on an auction platform; accessing characteristics of the corpus of securities; assigning liquidity scores to securities in the corpus of securities at time of auction on the auction platform based on historical trading result data for the corpus of securities; constructing a liquidity model representing correlations between characteristics and liquidity scores of securities in the corpus of securities; during a first time period: accessing characteristics of a set of securities held by a seller; for each security in the set of securities, calculating a liquidity score of the security based on characteristics of the security and the liquidity model; and ranking the set of securities based on liquidity score; following election of a first security, in the set of securities for auction, by the seller: assigning a first rule profile to the first security, the first rule profile defining rules for bid improvement and rules for distribution of feedback to bidders during an auction for the first security; and o initiating an auction for the first security; and during the auction for the first security: recording a first bid, entered by a first bidder, according to rules for improvement specified in the first rule profile; and distributing feedback for the first bid to the first bidder according to rules for distribution of feedback specified in the first rule profile.

	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a portal (i.e. a web portal).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 2-14, 16 and 18-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 15 and 17. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

	Regarding Claims 1-20, Examiner notes that the method of Claims 1-20 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claims 1-20 contain an insufficient Alice-Mayo test is considered a substantially higher bar than under In re Bilski.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with structural and language problems.
For example, Claim 1 recites a method comprising: 
accessing historical trading result data for a first corpus of securities traded on an auction platform; 
accessing characteristics of the first corpus of securities; 
assigning liquidity scores to securities in the first corpus of securities at time of auction on the auction platform based on historical trading result data for the first corpus of securities;
constructing a first liquidity model representing correlations between characteristics and liquidity scores of securities in the first corpus of securities; 
during a first time period: 
accessing characteristics of a first security held by a seller; 
calculating a first liquidity score of the first security based on characteristics of the first security and the first liquidity model.
	
	
	

	Examiner notes that, as claimed, there is not necessarily a relationship between the first corpus of securities and the first security. 
	If the method accesses historical trading result data and assigns liquidity scores to the securities based upon the historical result data (as in steps A-C), the method has already determined a correlation between the characteristics (i.e. the historical trading data being a characteristic of said securities) and the liquidity score (as in step D). The assignment of liquidity scores to the securities (as in steps A-C) is construction of a liquidity model (as in step D).
	It appears that the method step D is repeating method steps A-C.
	If the method is assigning liquidity scores to securities based upon historical trading result data (as in step C) and determining the correlation between a security’s characteristics and a liquidity score (as in step D), then the method has already calculated a liquidity score for a security based on security’s characteristics (as in step F).
	It appears that the method step F is repeating method step D which, in turn, is repeating method steps A-C.
	Claim 1, as written, contains terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as “approximately the first time”. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
	Claim 7 has similar issues.
Claim 2 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 2 states performing a method step when exceeds or falls below a “threshold liquidity score.” Claim language fails to indicate what constitutes a “threshold liquidity score." As said threshold liquidity score could be any liquidity score, said claim limitation fails to establish any limitations upon the “the threshold liquidity score.” 
Claims 8 and 14 have similar issues regarding “a first range of bids,” “a second range of bids” and “a third range of bids.”
Claims 3-4 have similar issues.
Claim 6 recites a method recites a method:
adjusting the first quantity of top bids proportional to a price sensitivity response entered by the seller and inversely proportional to an urgency response entered by the seller;
adjusting first frequency proportional to the price sensitivity response and inversely proportional to the urgency response; and
adjusting the first maximum quantity of bid improvements proportional to the price sensitivity response and inversely proportional to the urgency response.

Examiner notes that the claim does not recite any criteria by which to quantify price sensitivity or urgency rendering a determination of what is proportional or inversely proportional to these factors completely subjective. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Claims 10 and 18 have similar issues.
Claim 14 recites that calculating the liquidity score and assigning the first rule profile is based upon final bid prices (i.e. the final bid prices submitted at the end of the auction).
Is the liquidity score being calculated and the first rule profile being assigned at the beginning of the auction (as recited in Claim 1) or after the conclusion of the auction (as recited in Claim 14)? Is the final bid price projected final bid prices (future prices) or is the final bid price from previous auctions (past prices)?
Applicant is requested to review all pending claims and make corrections as needed.

	Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 2-7, 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 1 recites a method comprising “distributing feedback for the first bid, via the bidder portal, to the first bidder at approximately the first time according to rules of feedback specified in the first rule.” 
	Claims 2-5 define the rules of feedback contained within the first rule.
	However, Claims 2-5 allow for claim interpretation wherein no feedback is distributed. The conditions for feedback recited in Claims 2-5 are not, under the broadest reasonable interpretation, satisfied.
	Claim 1 recites a method comprising “distributing feedback for the first bid, via the bidder portal, to the first bidder at approximately the first time according to rules of feedback specified in the first rule.” 
	However, Claims 2-3 and 5 recite their own timing for distribution of feedback, separate and distinct from “approximately the first time.”
	Essentially, Claims 2-5 conflict with Claim 1.
	Claim 6 is rejected based upon dependency to Claim 5.
	Similarly, Claims 7 and 9 conflict with Claim 1.
	Similarly, Claim 18 conflicts with Claim 17
	Additionally, Claim 2 recites a method comprising:
in response to the first liquidity score exceeding the threshold liquidity score, presenting a position of the first bid, in a set of bids received during the auction, via the bidder portal within the first duration of time following the first time according to the first rule profile; and 
in response to the first liquidity score falling below the threshold liquidity score, presenting the position of the first bid, in the set of bids received during the auction, via the bidder portal after the second duration of time following the first time according to the first rule profile.
	Claim 2 explicitly recites that the method presents the position of the first bid, in the set of bids received during the auction, via the bidder portal.

	Claim 3 conflicts with Claim 2.
	Appropriate correction is requested.

Claim Interpretation
	Claim 2 recites a method comprising:
in response to the first liquidity score exceeding a threshold liquidity score, selecting the first rule profile specifying distribution of feedback to bidders within a first duration of time following receipt of bids from bidders; and
in response to the first liquidity score exceeding the threshold liquidity score, presenting a position of the first bid, in a set of bids received during the auction, via the bidder portal within the first duration of time following the first time according to the first rule profile. 

	Usage of the phrase “in response to” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. For example, if the first liquidity score equals the threshold liquidity score the first rule profile is not selected (i.e. no feedback is issued). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
	Claims 3-4 has similar issues.
	Claim 5 has similar issues as assignment of first rule profile is conditional upon the first liquidity score falling within the first liquidity score range. However, a liquidity score can fall at the threshold score which would result in no assignment of the first rule profile being performed.
	Claim 6 has similar issues as Claim 6 is dependent upon Claim 5.
	Claims 7-9 and 18 also recite conditional claim limitations.
	Claim 2 also recites a method comprising:
in response to the first liquidity score exceeding a threshold liquidity score, selecting the first rule profile specifying distribution of feedback to bidders within a first duration of time following receipt of bids from bidders; and 
in response to the first liquidity score falling below a threshold liquidity score, selecting the first rule profile specifying distribution of feedback to bidders following receipt of bids from bidders, the second duration of time exceeding the first duration of time.
Claim 1 does not establish receiving multiple bids from multiple bidders. As such, the method step of distributing feedback is never performed as receipt of multiple bids from multiple bidders is necessary condition that needs to be satisfied for execution.
	Claims 4-5 recite that the first rule profile contains instructions pertaining to bid improvements. The claimed method does not recite any method step executing the instructions. The method steps do not even imply that the instructions are implemented as the method does not recite performance of any active method steps pertaining to bid improvements.
	As such, instructions pertaining to bid improvements contained within the first profile is non-functional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Claim 5 recites generating a second rule profile. The claimed method does not recite any method step executing the instructions contained within the second rule profile. Claim 1 recites performing method steps based upon the first rule profile. 
	As such, the second rule profile is non-functional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Claim 18 also recites a non-functional second rule profile.

Double Patenting
Claim 1 of this application is patentably indistinct from Claim 1 of Application No. 17/066,453.
Claim 2 of this application is patentably indistinct from Claim 2 of Application No. 17/066,453.
Claim 4 of this application is patentably indistinct from Claim 4 of Application No. 17/066,453.
Claim 5 of this application is patentably indistinct from Claim 5 of Application No. 17/066,453.
Claim 6 of this application is patentably indistinct from Claim 6  of Application No. 17/066,453.
 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 8-16 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin (US PG Pub. 2003/0220867).
	Regarding Claim 1, Goodwin discloses a method for initiating and hosting an auction for a security comprising:
accessing historical trading result data (historical trade data) for a first corpus of securities traded on an auction platform. (see para. 145);
accessing characteristics of the first corpus of securities. (see para. 145-147);
assigning liquidity scores (computed price) to securities in the first corpus of securities at time of auction on the auction platform based on historical trading result data for the first corpus of securities. (see para. 148);
constructing a first liquidity model representing correlations between characteristics and liquidity scores of securities in the first corpus of securities. (see para. 145-148);
during a first time period:
accessing characteristics of a first security held by a seller. (see para. 145-147);
calculating a first liquidity score of the first security based on characteristics of the first security and the first liquidity mode. (see para. 145-147); and 
assigning a first rule profile to the first security based on the first liquidity score (price) of the first security, the first rule profile defining rules for distribution of feedback (alerts) to bidders (being outbid) during an auction for the first security. (see para. 120);
initiating the auction for the first security on the auction platform. (see abstract); and
during the auction for the first security on the auction platform:
recording a first bid entered by a first bidder at a bidder portal at a first time (see abstract); and
distributing feedback (alerts) for the first bid, via the bidder portal, to the first bidder at approximately the first time according to rules for distribution of feedback specified in the first rule profile. (see para. 120).
	Regarding Claim 2, Goodwin discloses a method wherein assigning the first rule profile to the first security comprises:
in response to the first liquidity score (price) exceeding a threshold liquidity score (reserve), selecting the first rule profile specifying distribution of feedback (alert) to bidders within a first duration of time following receipt of bids from bidders. (see para. 3, 5 and 120).
wherein distributing feedback for the first bid to the first bidder comprises:
in response to the first liquidity score (price) exceeding the threshold liquidity score (reserve), presenting a position of the first bid, in a set of bids received during the auction, via the bidder portal within the first duration of time following the first time according to the first rule profile. (see para. 3, 5 and 120).
	Regarding Claim 3
in response to the first liquidity score (price) exceeding the threshold liquidity score (reserve), selecting the first rule profile further specifying distribution of feedback (alert) within the first duration of time following receipt of bids within a first quantity of top bids (outbid means top bid) during the auction. (see para. 3, 5, 120 and 192); 
wherein distributing feedback (alert) for the first bid to the first bidder further comprises:
in response to the first liquidity score (price) exceeding the threshold liquidity score (reserve):
in response to the first bid falling within the first quantity of top bids received during the auction by the first time, presenting the position of the first bid via the bidder portal within the first duration of time following the first time according to the first rule profile. (see para. 3, 5, 120 and 192).
	Regarding Claims 8-16, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 4-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, as applied to Claim 2 above, and further in view of Ausubel (US PG Pub. 2004/0054551).
Regarding Claim 4, while Goodwin discloses a method comprising performing actions in response to the first liquidity score (price) exceeding the threshold liquidity score (threshold), Goodwin does not disclose the action is limiting bid submission by the first bidder to the maximum quantity of bid improvements according to the first rule profile.
Ausubel discloses a method wherein the action is limiting bid submission by the first bidder to the maximum quantity of bid improvements according to the first profile rule. (see para. 233).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Goodwin to incorporate bid submission rules, as disclosed by Ausubel, thereby controlling the quantity and quality of bids received by the auction platform.
	Regarding Claims 5-7 and 17-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         March 21, 2022